ORDER

The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite Suspension By Consent With the Right To Apply For Reinstatement No Sooner Than Six (6) Months After the Commencement of the Suspension of the Attorney Grievance of Maryland and the Respondent, Jonathan S. Shurberg, Esq., it is this 11th day of September, 2012;
ORDERED, that Respondent be, and hereby is, Indefinitely Suspended from the practice of law in the State of Maryland; and it is further
ORDERED, that this suspension will take effect on November 10, 2012; and it is further
*541ORDERED, that the Respondent shall not apply for reinstatement of his right to practice law earlier than six (6) months from the commencement of the suspension; and it is further
ORDERED, that, the Clerk of this Court shall remove the name of Jonathan S. Shurberg, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).